Citation Nr: 0314011	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for dermatitis of the 
hands, feet, and legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




REMAND

The veteran had active military service from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska. 

The Board will remand the veteran's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as the claim was pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claim.  At no time 
did the RO send a letter to the veteran telling him what was 
needed to substantiate this claim and whose responsibility it 
would be to obtain such evidence.  The supplemental statement 
of the case (SSOC) issued in January 2003 did provide 
citation to 38 C.F.R. § 3.159, the regulation implementing 
the VCAA, but the veteran has a statutory right to one year 
to respond to VCAA notification.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  That one-year period 
has not passed, nor has the veteran waived his right to that 
response period.


As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.  

Since it is necessary to remand this case for due process 
reasons, the RO should also provide the veteran another VA 
examination.  The last VA examination was two years ago, and 
information is needed as to the current status of his skin 
condition so as to adequately consider the claim under all 
applicable rating criteria.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing him 
an appropriate response period, the RO 
should then schedule him for a VA skin 
examination.  The examiner should fully 
describe any manifestations from the 
veteran's service-connected disorder, to 
include all areas affected by this 
condition.  The examiner should also 
specifically address the following:

a)	whether the veteran's service-
connected skin disorder is 
manifested by exfoliation, 
exudation, or itching involving 
an exposed or extensive area; or 
manifested by constant exudation 
or itching, extensive lesions, or 
marked disfigurement; or 
manifested by ulceration or 
extensive exfoliation or crusting 
and systemic or nervous 
manifestations, or is 
exceptionally repugnant;

b)	indicate the percentage of the 
exposed area of the veteran's 
skin that is affected by the 
service-connected dermatitis and 
whether treatment for the skin 
disorder in the past 12 months 
consisted of no more than topical 
therapy or systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs required 
on an intermittent basis (for a 
total duration of less than 6 
weeks) or more than intermittent 
but not constant basis (for a 
total duration of 6 weeks or 
more) or constant or near 
constant basis.

3.  The RO should then readjudicate the 
claim, in accord with the prior and 
current versions of Diagnostic Code 7806, 
which was amended effective August 30, 
2002.  See VAOPGCPREC 3-00 (the amended 
rating criteria, if favorable to the 
claim, can be applied only for periods 
from and after the effective date of the 
regulatory change).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


